Order unanimously reversed, on the law and facts without costs of this appeal to either party and motion denied, without costs. Memorandum: Failure of the 19-year-old infant to serve a notice of claim within the 90-day period specified in section 50-e of the General Municipal Law is not shown to have been due to his infancy. He alleges merely that, until he consulted an attorney after expiration of the statutory time, he did not understand the nature of the legal requirements for prosecuting a claim against the town by reason of his inexperience, lack of knowledge, misconception of his rights and unawareness of the problem of time in filing a claim. These allegations are insufficient to invoke the court’s discretionary power to enlarge the 90-day period on the ground of infancy because they show no cognizable relation between the fact of infancy and the failure to file a claim within the statutory time limitation. (Schnee v. City of *581New York, 285 App. Div. 1130, affd. 1 N Y 2d 697; Matter of Nori v. City of Yonkers, 274 App. Div. 545, affd. 300 N. Y. 632.) (Appeal from order of Erie Special Term, granting petitioner’s application to serve a notice of claim.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.